DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 2-8 and 10-11, drawn to “a system for media storage and retrieval, the system comprising: a controller configured to receive first commands, transmit second commands to a mass storage device, receive first signals corresponding to audio, video, or document data from the mass storage device, and transmit second signals corresponding to the first signals; a display device or audio device configured to receive the second signals and reproduce the audio, video, or document data for observation by a user.”
Group II, claims 12-14 and 16-19, drawn to “a method for storing and retrieving media for playback, the method comprising: receiving a media item in a mass storage device; analyzing the media item to determine one or more pieces of information about the media item; storing the one or more pieces of information in a first database in the mass storage device; transmitting the first database to a controller; creating, with the controller, a second database that includes the first database; displaying a piece of 
Group III, claims 20-23, drawn to “a method for storing and retrieving media for playback, the method comprising: receiving, by a controller, a selection of a media item; receiving, by a mass storage device, a disc transport unit; loading a disc containing the media item into the transport unit; receiving, by a second device, the disc transport unit; loading the disc into the second device; and playing audio or video from the disc on a playback device via the second device.”
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: A method performed by the system in Group I, the method in Group II, and the method of Group III are drawn to different technical aspects of storing, retrieving media contents for display or playback based on commands, which can be combined together or employed independently from each other in various applications for different purposes.  They recite different technical features that do not relate to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484